[Cite as State v. Johnson, 2022-Ohio-2773.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 111040
                 v.                                 :

DARVON JOHNSON,                                     :

                 Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 11, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-656902-B


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Jamielle Lamson-Buscho and Gregory Ochocki,
                 Assistant Prosecuting Attorneys, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Jonathan Sidney, Assistant Public Defender, for
                 appellant.
MARY J. BOYLE, J.:

                 In this companion appeal, defendant-appellant, Darvon Johnson

(“Johnson”), appeals the trial court’s denial of his motion to suppress after pleading

no contest to trafficking and two counts of drug possession.1

I. Facts and Procedural History

                 In April 2021, Johnson was charged with codefendant, Markwan Hall

(“Hall”), in a three-count indictment. Count 1 charged each of them with trafficking

and Counts 2 and 3 charged each of them with drug possession of marijuana and

THC. The charges stem from marijuana and tetrahydrocannabinol (“THC”) seized

during a traffic stop by Ohio State Highway Patrol Trooper Dowler (“Trooper

Dowler”).

                 Trooper Dowler completed a report as a result of the traffic stop. In

his September 26, 2020 report, Trooper Dowler stated:

      On May 14, 2020 I was contacted by a confidential source about
      possible criminal activity. On May 14, 2020 at approximately 20:23
      hours, I was contacted over the radio by plain clothes officers advising
      me there was a black Jeep Compass northbound on IR 71 around mile
      post 240 in the city of Cleveland driving at a high rate of speed. The
      plain clothes officers followed the Jeep in their unmarked vehicles. The
      Jeep was paced at 90 MPH in a 60 MPH zone. I responded to the area
      and observed the vehicle exit off onto W 150TH Street. After the vehicle
      exited, it made a right turn onto W 150TH. I activated my overhead
      pursuit lights and initiated a traffic stop. The driver of the vehicle
      pulled into the Speedway gas station parking lot and came to a stop.
      After the vehicle stopped, I approached the vehicle from the drivers
      side where I came in contact with the driver.




      1   This appeal is a companion case to State v. Hall, 8th Dist. Cuyahoga No. 111019.
      When I made contact with the driver, I immediately smelled a strong
      odor of raw marijuana coming from inside the vehicle. I also noticed
      the driver who was later identified as Markwan Hall was overly
      nervous. His hands were shaking uncontrollably, and he was breathing
      heavy. I also noticed the front seat passenger who was later identified
      as Darvon Johnson, was also overly nervous. His hands were shaking
      and he was breathing heavy.

      ***

      Tpr Kelley and Tpr Hershman arrived on the scene for assistance. * * *
      After Johnson exited the vehicle, Tpr Hershman patted him down for
      weapons and secured him in the right rear seat of his patrol car. After
      everybody was secured, we conducted a probable cause search of the
      vehicle. [D]uring the search we located a suitcase on the back seat that
      had Johnsons name on it. When we opened up the suitcase we found
      four vacuumed sealed bags containing what was believed to be
      marijuana. Along with the marijuana was vape cartridges, and
      marijuana edibles.

      As we moved to the trunk we found another suitcase that [had] Halls
      name on it. When we opened up the suit case we found four vacuumed
      sealed bags of what we believed to be from our training and experiences
      marijuana. Along with the marijuana were vape cartridges, and
      marijuana edibles. After finishing the search I secured all the evidence
      and went back to my patrol car. I advised Hall of his rights. I asked
      him if he understood his rights, and he said yes. I asked him if the
      marijuana found in the suitcase belonged to him, and he said yes. I
      asked him if the marijuana, vape cartridges, and edibles in the other
      suitcase belonged to him and he said no. Tpr Hershman advised
      Johnson of his rights, he asked him if the marijuana belonged to him,
      and he said no. During conversation with Johnson he admitted to Tpr
      Hershman that all the contraband found cost around $15,000[.]

(Defendants’ Joint Motion to Reveal Information Relayed to Officers from

Confidential Informant, Sept. 8, 2021.)

              Johnson and Hall filed a joint motion to reveal the information

relayed to Trooper Dowler from the confidential informant. The codefendants

argued that the identity of the confidential informant in Trooper Dowler’s report
must be revealed to establish whether this information formed the basis for the

traffic stop and detention of Johnson and Hall.

               On September 20, 2021, the trial court held a hearing on the joint

motion. Ohio State Highway Patrol Detective Dave Norman (“Detective Norman”)

testified that on May 14, 2020, he was working undercover and driving an

unmarked vehicle in the area of Interstate 71 and Snow Road when he observed a

black Jeep driving on the highway that passed him at a speed of somewhere “in the

area of 70, 75 miles per hour.” (Sept. 20, 2020, tr. 5-6.) Detective Norman testified

that the speed limit in this area was 60 miles per hour. (Sept. 20, 2020, tr. 6.) He

further testified that the Jeep cut across two of the highway lanes and exited at

150th Street. (Sept. 20, 2020, tr. 6.) Detective Norman followed the Jeep off the

exit but did not take any action to engage a traffic stop because he was undercover.

(Sept. 20, 2020, tr. 8.)

               In response observing the speeding Jeep, Detective Norman

contacted Trooper Dowler. He advised Trooper Dowler that dark Jeep had passed

him and cut off a lane of traffic. (Sept. 20, 2020, tr. 10.) Detective Norman testified

that “it almost appeared they were running from the police.” (Sept. 20, 2020, tr.

10.) With regard to the identity of the confidential informant that was involved in

this case, Detective Norman testified that he was the confidential informant. (Sept.

20, 2020, tr. 10.)

               Trooper Dowler also testified at the hearing. He testified that he did

not observe the Jeep speeding. (Sept. 20, 2020, tr. 23.) Rather, Detective Norman
informed him that the Jeep had been speeding. (Sept. 20, 2020, tr. 23.) Detective

Norman also relayed that the codefendant exited at West 150th Street. (Sept. 20,

2020, tr. 24.) Trooper Dowler was stationary near the West 150th Street exit when

he received Detective Norman’s report of the speeding vehicle. (Sept. 20, 2020, tr.

40.) Trooper Dowler further testified that Detective Norman was the “plain clothes

officer” and “confidential source” referred to in his report. (Sept. 20, 2020, tr. 31.)

At the conclusion of the hearing, plaintiff-appellee, the state of Ohio, stipulated that

Detective Norman was the “confidential source” referred to in Trooper Dowler’s

report.

               The next day, Johnson and Hall filed a joint motion to suppress the

evidence seized from this traffic stop.2 The codefendants argued that Trooper

Dowler lacked reasonable, articulable suspicion to justify the initial stop and their

detention. As a result, they argued that any evidence obtained during the search

should be suppressed under the exclusionary rule. The state opposed the motion,

and the trial court held a hearing on the matter on September 27, 2021. The

following evidence was adduced at the hearing.

               On May 14, 2020, Johnson and Hall arrived at Cleveland Hopkins

International Airport after traveling from California to Cleveland through Chicago.

(Sept. 27, 2021, tr. 68.) The two men retrieved their luggage from baggage claim,

got into their vehicle, and headed home to Pennsylvania. Trooper Dowler testified




      2 Johnson and Hall were represented by different defense counsel at the trial court.
that on that day, Detective Norman contacted him, describing a black Jeep driving

at a high rate of speed of 90 miles per hour on Interstate 71. (Sept. 27, 2021, tr. 49-

50, 52, 59.) The speed limit in that area is 60 miles per hour. (Sept. 27, 2021, tr. 49-

50.) Trooper Dowler could not recall if he was stationary at the time he received the

report from Detective Norman. (Sept. 27, 2021, tr. 72.) He further testified that he

did not personally observe any traffic infractions by the black Jeep. (Sept. 27, 2021,

tr. 70-71.)

               Trooper Dowler caught up to the vehicle and initiated a traffic stop of

the vehicle at a gas station off the West 150th Street exit of Interstate 71. (Sept. 27,

2021, tr. 50-51.) The gas station was “approximately a mile and a half to two miles”

from the location where Detective Norman indicated he observed the speeding

vehicle. (Sept. 27, 2021, tr. 52.) When he pulled over the vehicle, he observed Hall

as the driver of a black Jeep Compass and Johnson in the passenger seat. (Sept. 27,

2021, tr. 51, 55.) When asked by Trooper Dowler how fast they were going, Hall

replied, “around 70.” (Sept. 27, 2021, tr. 51.)

               Trooper Dowler further testified that when he pulled over the vehicle,

he “smelled a strong odor of raw marijuana coming from inside the vehicle along

with [Hall and Johnson] being overly nervous.” (Sept. 27, 2021, tr. 52.) Trooper

Dowler then ordered Hall out of the vehicle because of what he believed to be the

smell of raw marijuana and searched the vehicle on that basis. (Sept. 27, 2021, tr.

66.) With regard to his training to detect marijuana, Trooper Dowler testified that

he has been a K-9 handler for six years and carries marijuana with him every day.
(Sept. 27, 2021, tr. 53, 77.) Trooper Dowler’s bodycam video was played at the

hearing. In the video, Hall admits to travelling at a speed of 70 miles per hour and

tells Trooper Dowler that he believes he has three pounds of marijuana in the

vehicle.

               Detective Norman also testified at the suppression hearing. He

testified that he did not remember if the Jeep was going 70 or 75 miles per hour.

(Sept. 27, 2021, tr. 86.) Relying on a May 13, 2021 statement he emailed to the state

regarding his observations on that day, Detective Norman then indicated that the

Jeep was “flying past [him] * * * in excess of 85 miles per hour * * * [t]hen the Jeep

cut multiple lanes * * * exited West 150th Street, * * * [d]idn’t stop at a [red light] *

* * [and then] it failed to use a turn signal.” (Sept. 27, 2021, tr. 87-89.) He further

testified that a “memorable aspect” of the stop was the Jeep’s speed in excess of 85

miles per hour. (Sept. 27, 2021, tr. 98.) When questioned about the discrepancy in

his accounts of the speed, Detective Norman acknowledged that he does not

remember some of the details very well. (Sept. 27, 2021, tr. 98.)

               After viewing Trooper Dowler’s body camera video, Detective

Norman acknowledged that in contradiction to his testimony and written statement,

the video indicates that the Jeep did stop at the red light upon exiting the highway

and that the Jeep used a turn signal while turning at the light. (Sept. 27, 2021, tr.

91-92.) Detective Norman never indicated that he provided a description of the

suspect vehicle more specific than “black Jeep.”
               After the conclusion of the hearing, the trial court denied the joint

motion to suppress. The trial court found that “[t]here was a reasonable basis to

effectuate the traffic stop and based on the observations of Trooper Dowler about

the smell of marijuana the search was justified.” (Sept. 27, 2021, tr. 107-108.) Both

Johnson and Hall then entered a no contest plea to the charges, as indicted. The

trial court sentenced each of them to one year of community control sanctions on

each count.

               Johnson now appeals, raising the following three assignments of

error for review:

      Assignment of Error One: The trial court erred in denying
      [Johnson’s] motion to suppress because prosecution failed to meet its
      burden in establishing sufficient reasonable articulable suspicion to
      justify the detention of [Johnson]

      Assignment of Error Two: The trial court erred in denying
      [Johnson’s] motion to suppress because prosecution failed to meet its
      burden in establishing sufficient probable cause to justify the car search
      in this case

      Assignment of Error Three: [Johnson] received ineffective
      assistance of counsel to the extent this court finds that that trial counsel
      failed to adequately raise or preserve the above issues

II. Law and Analysis

      A. Motion to Suppress

               In the first and second assignments of error, Johnson argues that the

trial court erred in denying his motion to suppress because the state failed to

establish sufficient reasonable and articulable suspicion to justify the traffic stop and

sufficient probable cause to search the vehicle.
               “Appellate review of a motion to suppress presents a mixed question

of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d

71, ¶ 8. When considering a motion to suppress, the trial court assumes the role of

trier of fact and is, therefore, in the best position to resolve factual questions and

evaluate the credibility of witnesses. Id., citing State v. Mills, 62 Ohio St.3d 357, 582

N.E.2d 972 (1992). As a result, an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence. Id., citing

State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). “An appellate court

reviews the trial court’s application of the law to its factual findings under a de novo

standard.” State v. Belton, 149 Ohio St.3d 165, 2016-Ohio-1581, 74 N.E.3d 319, ¶

100, citing Burnside at ¶ 8.

               The Fourth Amendment to the United States Constitution and Article

I, Section 14, of the Ohio State Constitution protect right to be free from

unreasonable searches and seizures. Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct. 1684,

6 L.Ed.2d 1081 (1961). This protection applies to the stopping of motor vehicles and

the seizing of its occupants. Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59

L.Ed.2d 660 (1979), paragraph two of the syllabus.

               There are, however, exceptions to the Fourth Amendment’s warrant

protections. Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576

(1967). “[A] traffic stop is constitutionally valid if an officer has a reasonable and

articulable suspicion that a motorist has committed, is committing, or is about to

commit a crime.” State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d
1204, ¶ 7, citing Prouse at 663; Berkemer v. McCarty, 468 U.S. 420, 439, 104 S.Ct.

3138, 82 L.Ed.2d 317 (1984), quoting United States v. Brignoni-Ponce, 422 U.S.

873, 881, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975). “The propriety of an investigative

stop by a police officer must be viewed in light of the totality of the surrounding

circumstances.” State v. Freeman, 64 Ohio St.2d 291, 414 N.E.2d 1044 (1980),

paragraph one of the syllabus.

               In Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968),

the United States Supreme Court found that to justify a particular intrusion, the

officer must demonstrate “specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion.” Id. at 21;

Mays at ¶ 12. “The ‘reasonable and articulable suspicion’ analysis is based on the

collection of factors, not on the individual factors themselves.” (Emphasis sic.)

State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, 865 N.E.2d 1282, ¶ 19.

“When conducting the stop of a motor vehicle for a traffic violation, an officer may

detain the vehicle for a time sufficient to investigate the reason for which the vehicle

was initially stopped.” State v. Bennett, 8th Dist. Cuyahoga No. 86962, 2006-Ohio-

4274, ¶ 21, citing State v. Bolden, 12th Dist. Preble No. CA2003-03-007, 2004-Ohio-

184, ¶ 17.

      1. Traffic Stop

               Johnson argues that the trial court erred in finding reasonable

suspicion for the traffic stop because the description of the suspect vehicle was

insufficiently specific to justify the stop and the basis of the stop was wholly reliant
on Detective Norman’s report of a speeding black Jeep since Trooper Dowler did not

personally witness any traffic violations. He contends that this vague description is

insufficiently particularized to justify the traffic stop, absent some minimal

description of the occupants of the vehicle or other corroborating evidence that the

vehicle Trooper Dowler observed was the same vehicle that Detective Norman

observed speeding. Johnson notes that Trooper Dowler offered no testimony

explaining why or how he came to believe that the Jeep he pulled over

“approximately a mile and a half to two miles” from the location Detective Norman

first observed it was the same Jeep identified by Detective Norman.

              In the instant case, Detective Norman testified that Hall was driving

at least 10 miles over the posted 60 miles per hour speed limit. Detective Norman

was in an unmarked vehicle; therefore, he communicated this information to

Trooper Dowler. While there is some inconsistency regarding the vehicle’s speed,

Hall can be observed on the bodycam video admitting to Trooper Dowler that he was

going 70 miles per hour.

              Trooper Dowler admitted that he did not witness the traffic violation.

This is not fatal to the stop, however, because Detective Norman’s report of a

“speeding black jeep” gave Trooper Dowler a reasonable belief that a law had been

broken. “Reasonable suspicion need not be based solely on the officer’s personal

observation and may be based on information provided by a citizen” or “other

officers[.]” Lyndhurst v. Brickel, 8th Dist. Cuyahoga No. 72322, 1998 Ohio App.

LEXIS 2334, 4 (May 28, 1998), citing Beachwood v. Sims, 98 Ohio App.3d 9, 14,
647 N.E.2d 821 (8th Dist.1994); State v. Antill, 91 Ohio App.3d 589, 590, 632

N.E.2d 1370 (4th Dist.1993); State v. Stewart, 8th Dist. Cuyahoga Nos. 109867,

109868, 2022-Ohio-199, ¶ 19, citing Brickel; Sims.

               Therefore, based on the foregoing circumstances, Trooper Dowler

had a sufficient “reasonable suspicion” to justify further investigation of the black

Jeep, and we find that the subsequent traffic stop was constitutionally valid.

      2. Detention

               Johnson also argues there was insufficient reasonable, articulable

suspicion to justify his detention because Detective Norman’s testimony was

“unreliable and incredible.”

               We note that any potential inconsistency between the testimony and

video evidence goes to the credibility of witnesses. As discussed above, “[w]hen the

trial court rules on a motion to suppress, the credibility of the witness is a matter for

the judge acting as the trier of fact.” Fanning, 1 Ohio St.3d at 20, 437 N.E.2d 583.

“[T]he trial court assumes the role of trier of fact and is therefore in the best position

to resolve factual questions and evaluate the credibility of witnesses.” Burnside, 100

Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, at ¶ 8, citing Mills; Cleveland v.

Jones, 8th Dist. Cuyahoga No. 107257, 2019-Ohio-1525, ¶ 19. “If the trial court’s

findings of fact are supported by competent, credible evidence, an appellate court

must accept such findings.” State v. Howard, 8th Dist. Cuyahoga No. 100887, 2014-

Ohio-4682, ¶ 14, citing State v. Kobi, 122 Ohio App.3d 160, 168, 701 N.E.2d 420 (6th

Dist.1997).
               Here, Johnson argues that the following two aspects of Detective

Norman’s testimony undermine a finding of reasonable suspicion:                   (1) the

contradictions in Detective Norman’s testimony and (2) no camera evidence to

corroborate his observations. Johnson refers to testimony by Detective Norman

that he observed a black Jeep driving “in the area of 7o, 75 miles per hour” in a 6o

mile-per-hour zone, and then a week later testified that he did not remember the

Jeep’s speed. He then testified that the Jeep was “flying past” and “blowing by” him

in excess of 85 miles per hour and that the high rate of speed was “pretty

memorable.” He refers to Detective Norman’s testimony regarding a written report

that he previously provided to the state, in which he stated that he observed the Jeep

exit the highway at West 150th Street, fail to stop at a red light, and fail to use a turn

signal after exiting. When shown the body-camera video depicting that no such

violations occurred, Detective Norman acknowledged that the Jeep in fact did stop

at the red light and use a turn signal at that light.

               After reviewing the record, we conclude that it provides competent

and credible evidence to support Johnson’s detention.               Detective Norman

acknowledged that he does not remember some of the details very well, which may

be related to the fact that the hearings took place over a year after the traffic stop.

Furthermore, although there are inconsistencies in Detective Norman’s testimony

as to the Jeep’s actual speed, Detective Norman and Trooper Dowler were both

consistent in the fact that the Jeep was speeding at least 10 miles over the speed

limit. This fact was corroborated by Johnson’s own admission in the Trooper
Dowler’s body-cam video. The record demonstrates that the Jeep was speeding,

which served as a lawful basis to stop the vehicle. The trial court determined that

the facts were sufficient to meet the applicable legal standard. As the reviewing

court, we defer to the trial court’s credibility determinations.

      3. Vehicle Search

               Johnson further argues that the trial court erred in denying his

motion to suppress because the smell of raw marijuana alone is not a reasonably

reliable indicator of criminal activity.

               We note that as to warrantless search of vehicles, this court has held:

      [I]t is well settled that a warrantless search of an operational
      automobile, where police officers have probable cause to believe such
      vehicle contains evidence of a crime, is one of the well-recognized
      exceptions to the constitutional requirement of a search warrant.
      United States v. Tamari, 454 F.3d 1259, 1264 (11th Cir.2006), citing
      Maryland v. Dyson, 527 U.S. 465, 466, 119 S.Ct. 2013, 144 L.Ed.2d 442
      (1999), and United States v. Magluta, 418 F.3d 1166, 1182 (11th
      Cir.2005).

Morrison v. Horseshoe Casino, 2020-Ohio-4131, 157 N.E.3d 406, ¶ 46 (8th Dist.);

see also State v. Moore, 90 Ohio St.3d 47, 52, 734 N.E.2d 804 (2000).

               With regard to the smell of marijuana, it is well-established that

             the smell of marijuana, alone, by a person qualified to
             recognize the odor, is sufficient to establish probable
             cause to search a motor vehicle, pursuant to the
             automobile exception to the warrant requirement. There
             need be no other tangible evidence to justify a warrantless
             search of a vehicle.

      State v. Moore, 90 Ohio St. 3d 47, 48, 734 N.E.2d 804 (2000); see also
      State v. Williams, 8th Dist. Cuyahoga Nos. 92009 and 92010, 2009-
      Ohio-5553, ¶ 26 (“smell of marijuana emanating from the vehicle
      justified a search of the vehicle without a warrant based upon the
      ‘plain-smell doctrine’”); State v. Byers, 8th Dist. Cuyahoga No. 94922,
      2011-Ohio-342, ¶ 16 (the search was supported by probable cause when
      the police officers discovered that the occupants of the vehicle had been
      smoking marijuana); State v. Hopper, 8th Dist. Cuyahoga Nos. 91269
      and 91327, 2009-Ohio-2711, ¶ 20 (“the smell of marijuana gives rise to
      a reasonable suspicion that the person stopped is engaged in criminal
      activity”).

State v. Edwards, 8th Dist. Cuyahoga No. 105163, 2017-Ohio-8867, ¶ 24.

              In the instant case, Trooper Dowler testified that he has been a K-9

handler for approximately six years and works often with undercover officers in

narcotics. When he approached the vehicle, he smelled a strong odor of raw

marijuana coming from inside the vehicle and noticed that both Johnson and Hall

appeared nervous. He stated that he is very familiar with the smell of marijuana

because of his experience and the fact that he carries it with him every day.

Accordingly, we find that Trooper Dowler had the requisite probable cause

necessary to search the black Jeep under the automobile exception.

              Johnson further argues that because medical marijuana and “low-

THC hemp” are both legal in Ohio, the odor of raw marijuana was insufficient to

establish probable cause for the search since Trooper Dowler could not distinguish

between “potentially illegal marijuana from legal hemp by mere smell.” Under the

automobile exception, however, “probable cause to search a vehicle exists, if under

the totality of the circumstances, ‘there is a fair probability that contraband or

evidence of a crime will be found’ in a vehicle.’” Morrison, 2020-Ohio-4131, 157

N.E.3d 406 at ¶ 46, quoting Tamari, citing United States v. Goddard, 312 F.3d 1360,

1363 (11th Cir.2002). A “‘police officer has probable cause only when he discovers
reasonably reliable information that the suspect has committed a crime.’” Id. at ¶

47, quoting Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir.2000); Wesley v.

Campbell, 779 F.3d 421, 429 (6th Cir.2015); Beck v. Ohio, 379 U.S. 89, 91, 85 S.Ct.

223, 13 L.Ed.2d 142 (1964).

               Relevant to the instant case, we note that “if an officer has a real belief

and reasonable grounds for the belief, probable cause exists despite the ultimate

outcome of the case.” Id. at ¶ 49, Edvon v. Morales, 8th Dist. Cuyahoga No. 106448,

2018-Ohio-5171, ¶ 25, citing State v. Vance, 2d Dist. Clark No. 2246, 1987 Ohio App.

LEXIS 6972, 7 (May 11, 1987); Bock v. Cincinnati, 43 Ohio App. 257, 183 N.E. 119

(1st Dist.1931); Ryan v. Conover, 59 Ohio App. 361, 18 N.E.2d 277 (1st Dist.1937);

State v. Gross, 7th Dist. Mahoning No. 01-C.A.-115, 2002-Ohio-3465, ¶ 35 (the

accused does not actually have to commit a crime for the arresting officer to possess

probable cause).

               Based on the foregoing, Trooper Dowler’s testimony that he smelled

the odor of raw marijuana when he approached the vehicle was sufficient probable

cause to search the vehicle even if the drugs were determined to be legal.

               Therefore, the first and second assignments of error are overruled.

      B. Ineffective Assistance of Counsel

               In the third assignment of error, Johnson argues that he received

ineffective assistance of counsel to the “extent this Court finds that trial counsel

failed to adequately raise or preserve any of the above issues, and that any such issue

would have had a reasonable likelihood of success if raised or preserved[.]”
              To establish ineffective assistance of counsel, Johnson must

demonstrate that (1) counsel’s performance was deficient and (2) the deficient

performance prejudiced the defendant so as to deprive him of a fair trial. State v.

Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 98, citing

Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). The failure to prove either prong of this two-part test makes it unnecessary

for a court to consider the other prong. State v. Madrigal, 87 Ohio St.3d 378, 389,

721 N.E.2d 52 (2000), citing Strickland at 697.

              Here, Johnson has failed to demonstrate prejudice. He argues that

“[f]ailure to raise and preserve all suppression issues involving a reasonable

likelihood of success would in this case constitute deficient and prejudicial

performance” without including any facts to support this claim. Rather, his claim of

ineffective assistance of counsel is based on presumptions unsupported by the

record. We decline to find ineffective assistance of counsel without any reference to

the record as to the deficient performance. See App.R. 16(A). Indeed, “[a] properly

licensed attorney in Ohio is presumed competent.” State v. Smith, 17 Ohio St.3d 98,

100, 477 N.E.2d 1128 (1985), citing Vaughn v. Maxwell, 2 Ohio St.2d 299, 209

N.E.2d 164 (1965).

              Therefore, the third assignment of error is overruled.

III. Conclusion

              The record established sufficient, reasonable suspicion and probable

cause to justify the traffic stop of the vehicle, Johnson’s subsequent detention, and
the search of the vehicle. As a result, the trial court properly denied Johnson’s

motion to suppress.      Furthermore, we find that Johnson received effective

assistance of counsel.

               Accordingly, judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
MARY EILEEN KILBANE, J., CONCUR